Citation Nr: 1000128	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-26 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Whether a January 15, 2002 rating decision was clearly 
and unmistakably erroneous for failing to assign an effective 
date prior to December 4, 2001 for the grant of service 
connection for tinnitus and the assignment of a 10 percent 
evaluation, for accrued benefits purposes.

2.  Whether a May 13, 1981 rating decision was clearly and 
unmistakably erroneous in failing to assign a compensable 
evaluation for a fragment wound of the right thigh, for 
accrued benefits purposes. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to October 
1973.  The appellant or the moving party is his surviving 
spouse.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 RO decision, which 
denied entitlement to accrued benefits.


FINDINGS OF FACT

1.  In a January 2002 rating decision, the RO granted service 
connection for tinnitus and assigned a 10 percent evaluation, 
effective December 4, 2001.

2.  For the purposes of accrued benefits, the moving party 
has not alleged any errors of fact or law in the January 2002 
rating decision that compels the conclusion, to which 
reasonable minds could not differ, that the results would 
have been manifestly different but for the errors.

3.  In a May 1981 rating decision, the RO granted service 
connection for a fragment wound of the right thigh and 
assigned a noncompensable evaluation, effective February 18, 
1981.

4.  For the purposes of accrued benefits, the moving party 
has not alleged any errors of fact or law in the May 1981 
rating decision that compels the conclusion, to which 
reasonable minds could not differ, that the results would 
have been manifestly different but for the errors.


CONCLUSIONS OF LAW

1.  The January 2002 rating decision, which granted service 
connection for tinnitus and assigned a 10 percent rating, 
effective December 4, 2001, was not clearly and unmistakably 
erroneous, for the purposes of accrued benefits.  38 U.S.C.A. 
§ 5109A, 5121 (West 2002); 38 C.F.R. § 3.105(a), 3.1000 
(2009).

2.  The May 1981 rating decision, which granted service 
connection and assigned a 0 percent rating for a fragment 
wound of the right thigh, was not clearly and unmistakably 
erroneous, for the purposes of accrued benefits.  38 U.S.C.A. 
§ 5109A, 5121 (West 2002); 38 C.F.R. § 3.105(a), 3.1000 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  However, the United States Court of Appeals 
for Veterans Claims (Court) has held that the VCAA does not 
apply to claims of clear and unmistakable error (CUE) in 
prior final decisions.  Livesay v. Principi, 15 Vet. App. 
165, 179 (2001) (en banc).  

Nevertheless, with respect to the claims for CUE, the Board 
notes in passing that the moving party and her accredited 
representative have been accorded ample opportunity to 
present her contentions, and there is no indication that 
either the appellant or her representative have further 
argument to present.

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The law applicable to accrued benefits provides that certain 
individuals, including the Veteran's surviving spouse, may be 
paid periodic monetary benefits (due and unpaid for a period 
not to exceed two years) to which the Veteran was entitled at 
the time of his death under existing ratings or based on 
evidence in the file or constructively of record at the time 
of his death.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 
3.1000 (2009).  A claim for such benefits must be filed 
within one year of the Veteran's death.  38 C.F.R. § 
3.1000(a), (c) (2009).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that, for a surviving spouse to 
be entitled to accrued benefits, "the Veteran must have had 
a claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  See also Zevalkink v. Brown, 102 F.3d 1236 (Fed 
Cir. 1996) (a consequence of the derivative nature of the 
surviving spouse's entitlement to a Veteran's accrued 
benefits claim is that, without the Veteran having a claim 
pending at time of death, the surviving spouse has no claim 
upon which to derive his or her own application).

The term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160(c) (2009).  The term "finally adjudicated claim" 
means an application, formal or informal, which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is earlier.  38 C.F.R. 
§ 3.160(d) (2009); see also 38 C.F.R. §§ 20.1103, 20.1104 
(2009).

Prior to his death, the Veteran was assigned a 10 percent 
disability rating for tinnitus, effective December 4, 2001, 
and a noncompensable rating for a fragment wound of the right 
thigh, effective February 18, 1981.  In a claim dated 
December 20, 2005, the Veteran indicated that there was CUE 
in a May 13, 1981 rating decision, which assigned a 
noncompensable evaluation for a fragment wound of the right 
thigh, and a January 15, 2002 rating decision, which granted 
service connection for tinnitus and assigned a 10 percent 
rating, effective December 4, 2001.  These claims were denied 
in a May 2006 rating decision.   

The Veteran died in June 2006.  Under 38 U.S.C.A. § 5121(c), 
a claim for accrued benefits requires that the application be 
filed within one year after the date of death.  As discussed, 
normally, there is no basis for an accrued benefits claim 
unless the individual from whom the accrued benefits claim 
derives had a claim for VA benefits pending at the time of 
death.  See Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  
In Taylor v. Nicholson, 12 Vet. App. 126 (2007), however, the 
Court clarified that an appellant seeking accrued benefits 
may file a notice of disagreement (NOD) within the one-year 
period following entry of a rating decision, the result being 
that a claim remained pending at the time of death.  

As noted above, in a rating decision dated in May 2006, the 
Veteran's claims for an increased rating for a fragment wound 
of the right thigh on the basis of CUE and an earlier 
effective date for the grant of service connection for 
tinnitus and the assignment of a 10 percent evaluation on the 
basis of CUE were denied.  Accordingly, the Veteran or the 
appellant had until May 2007 to file a NOD with respect to 
the May 2006 denial of these claims.  The appellant filed a 
NOD with regard to the denial of these claims for CUE in 
October 2006.  

Therefore, in light of the holding in Taylor v. Nicholson, it 
must be found that the claims for an increased rating for a 
fragment wound of the right thigh on the basis of CUE and an 
earlier effective date for the grant of service connection 
for tinnitus and the assignment of a 10 percent evaluation on 
the basis of CUE were pending at the time of the Veteran's 
death.  Additionally, the record reflects that the appellant 
filed for accrued benefits in August 2006, within one year of 
the Veteran's death.  As such, the Board will consider the 
merits of the aforementioned claims based on the evidence of 
record at the time of the Veteran's death.  See 38 C.F.R. § 
3.1000 (2009).

Additionally, it is noted that, where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
claimant has been prejudiced thereby.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  In this case, despite the fact 
that the RO determined that there was no pending claim at the 
time of the Veteran's death, the RO also went on to determine 
that there was no CUE in any earlier decision.  As such, 
there is no prejudice in adjudicating the claims.   





1.  Whether a January 15, 2002 rating decision was clearly 
and unmistakably erroneous for failing to assign an effective 
date prior to December 4, 2001 for the grant of service 
connection for tinnitus and the assignment of a 10 percent 
evaluation, for accrued benefits purposes.

The Board notes that, on January 25, 2001, the Veteran filed 
a claim for re-evaluation of his service-connected hearing 
loss condition.  On December 4, 2001, he underwent a VA 
audiological examination.  On January 15, 2002, the Veteran 
was granted service connection for tinnitus and assigned an 
evaluation of 10 percent, effective December 4, 2001.

The appellant essentially contends that the RO committed CUE 
in the January 15, 2002 rating decision that granted service 
connection for tinnitus and assigned a 10 percent evaluation, 
effective December 4, 2001.  Specifically, it has been argued 
that the evidence of record reflects that the Veteran had 
tinnitus since his military service and, as such, an earlier 
effective date should be assigned.  See Statement of 
Accredited Representative in Appealed Case, January 2008.  

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  It 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  "Clear and 
unmistakable error' requires that error, otherwise 
prejudicial,...must appear undebatably."  Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  Clear and unmistakable errors 
"are errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell v. Principi, 3 Vet. App. 310, 313-4. "It must always 
be remembered that CUE is a very specific and rare kind of 
'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The Court has propounded the following three-pronged test for 
determining when there was CUE present in a prior decision: 
(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Russell, 3 Vet. App. at 313-14.

CUE that requires revision of a prior final rating action 
exists only where it appears "undebatably" that "[e]ither the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied."  
Russell, 3 Vet. App. at 313.

In Fugo, 6 Vet. App. at 40, the Court refined and elaborated 
on the test set forth in Russell.  The Court stated that CUE 
was a very specific and rare kind of "error."  It was the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compelled a conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.

Upon review of the claims file, the Board finds that there is 
no evidence that an error occurred at the time of the January 
2002 rating decision that was undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made.  

It appears that the RO reviewed the relevant service and 
post-service treatment records at the time of the January 
2002 rating decision.  Moreover, it was specifically noted 
that the Veteran was previously denied service connection for 
tinnitus by the May 13, 1981 rating decision, as tinnitus was 
not shown by the evidence of record at that time.  This 
rating decision further indicated that an effective date of 
December 4, 2001 was being assigned, as this was the date of 
the VA examination which the RO determined to be the first 
evidence of tinnitus.  In assigning this effective date, the 
RO cited to 38 C.F.R. § 3.400(q)(ii) and specifically noted 
that, if the evidence is received after a final disallowance 
of the benefit in question, and the benefit is now being 
granted, the effective date will be the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later. 
The Board notes that there is no indication that, either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.

With regard to the argument that the effective date assigned 
at the January 2002 rating decision was in error, as the 
Veteran had tinnitus since his military service, the Board 
notes that, under VA laws and regulations, a specific claim 
in the form prescribed by VA must be filed in order for 
benefits to be paid or furnished to any individual under laws 
administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  In general, the effective date of an award based 
on an original claim or a claim reopened after final 
adjudication of compensation shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  However, the effective date of an 
award of disability compensation based on a claim to reopen 
after a final disallowance shall be the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

As the January 2002 rating decision assigned an effective 
date of December 4, 2001, the date of the VA examination, the 
RO assigned the effective date of the award of disability 
based on the date that it determined entitlement arose.  To 
the extent that the appellant argues that entitlement arose 
earlier, the Board notes that this assertion amounts to 
nothing more than an argument that the facts were not weighed 
or evaluated correctly.  Although the appellant may disagree 
with the RO's findings in the January 2002 rating decision, 
the Court has determined that an assertion that the RO 
improperly weighed or evaluated evidence can never raise to 
the level of CUE.  Fugo, 6 Vet. App. at 43.

Thus, as there is no indication that the RO's January 2002 
grant of service connection for tinnitus and assignment of a 
10 percent evaluation, effective December 4, 2001, was 
"undebatably incorrect", a finding of CUE not is warranted.  
See Russell, 3 Vet. App. at 313.  

Therefore, the Board concludes that, the record does not 
establish that, but for an error in the January 2002 rating 
decision, an earlier effective date would have been assigned 
for the grant of service connection and assignment of a 10 
percent evaluation for tinnitus.  Therefore, the criteria for 
a finding of CUE in the January 2002 rating decision has not 
been met.  As such, the appellant's claim for accrued 
benefits must be denied. 

2.  Whether a May 13, 1981 rating decision was clearly and 
unmistakably erroneous in failing to assign a compensable 
evaluation for a fragment wound of the right thigh, for 
accrued benefits purposes. 

The Board notes that, on February 18, 1981, the Veteran filed 
a formal claim of entitlement to service connection for a 
gunshot wound to the right leg.  On May 13, 1981, the Veteran 
was granted service connection for a fragment wound to the 
right thigh and assigned an evaluation of 0 percent, 
effective February 18, 1981.  At no time has an increased 
evaluation for this service-connected disability been 
assigned. .
The appellant essentially contends that the RO committed CUE 
in the May 13, 1981 rating decision by assigning a 
noncompensable evaluation for the Veteran's fragment wound of 
the right thigh.  Specifically, it has been asserted that 
service treatment records reflect that the wound was "Clean, 
Debrided, Dress"; a separate service treatment record 
referred to debridement; and an April 17, 1981 VA examination 
report revealed retained foreign bodies at the site of the 
wound.  See Statement of Accredited Representative in 
Appealed Case, January 2008.  As such, the May 13, 1981 
rating decision was in error for not assigning the moderately 
severe evaluation to muscle group IVX, under 38 C.F.R. 
§ 4.56, based on the finding of debridement and prolong 
infection. 

Upon review of the claims file, the Board finds that there is 
no evidence that an error occurred at the time of the May 
1981 rating decision that was undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made.  

It appears that the RO reviewed the relevant service 
treatment records at the time of the May 1981 rating 
decision.  Moreover, it was specifically noted that the 
Veteran had recently been examined on April 17, 1981.  There 
is no indication that, either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied.

With regard to the argument that the May 1981 rating decision 
was in error for not assigning a moderately severe evaluation 
to muscle group IVX based on the findings of debridement and 
prolong infection and the evidence in the April 1981 VA 
examination that the Veteran had retained foreign bodies at 
the site of the wound, the Board notes that this assertion 
amounts to nothing more than an argument that the facts were 
not weighed or evaluated correctly.  In this regard, it must 
be noted that the version of the regulation in effect in 1981 
has been found by the Court to employ a "totality-of-the-
circumstances-test."  See, e.g., Tropf v. Nicholson, 20 Vet. 
App. 317 (2006).  In Tropf, the Court explained that, 
notwithstanding language in certain provisions of 38 C.F.R. 
§ 4.56 that would appear mandatory on its face, the 
regulations setting forth classification of muscle injuries 
as slight, moderate, moderately severe, or severe employ 
essentially a totality-of the-circumstances test, so that no 
single factor is per se controlling in determining the rating 
for a muscle injury.  Although the Tropf case itself was not 
decided until years following the 1981 decision, and was thus 
not binding case law in effect at that time, the case does 
serve to demonstrate that how to balance the extent of an 
initial muscle injury with the extent of current muscle 
disability under the regulations pertaining to rating muscle 
injuries is a matter upon which reasonable minds can 
disagree.  In other words, the representative's argument is a 
debatable one, and therefore not the type of "error" that can 
constitute CUE.

Thus, there is no indication that the RO's May 1981 
assignment of a noncompensable evaluation for a fragment 
wound of the right thigh was "undebatably incorrect" so as 
to warrant a finding of CUE.  See Russell, 3 Vet. App. at 
313.  

Although the Veteran may disagree with the RO's findings in 
the May 1981 rating decision, the Court has determined that 
an assertion that the RO improperly weighed or evaluated 
evidence can never raise to the level of CUE.  Fugo, 6 Vet. 
App. at 43.

Therefore, the Board concludes that, the record does not 
establish that, but for an error in the May 1981 rating 
decision, a compensable evaluation would have been awarded 
for the Veteran's fragment wound of the right thigh.  
Therefore, the criteria for a finding of CUE in the May 1981 
rating decision has not been met.  As such, the appellant's 
claim for accrued benefits must be denied. 






ORDER

The January 15, 2002 rating decision was not clearly and 
unmistakably erroneous for failing to assign an effective 
date prior to December 4, 2001 for the grant of service 
connection for tinnitus and the assignment of a 10 percent 
evaluation, for accrued benefits purposes.

The May 13, 1981 rating decision was not clearly and 
unmistakably erroneous in failing to assign a compensable 
evaluation for a fragment wound of the right thigh, for 
accrued benefits purposes. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


